Citation Nr: 0626726	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed hearing 
loss disorder.  

3.  Entitlement to service connection for a throat disorder, 
claimed as involving the vocal cords and laryngitis.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to service connection for claimed 
hemorrhoids.  

6.  Entitlement to service connection for a claimed bowel 
disorder.  

7.  Entitlement to service connection for the claimed 
residuals of a head injury.  

8.  Entitlement to service connection for claimed headaches.  

9.  Entitlement to service connection for a claimed sleep 
disorder with snoring.  

10.  Entitlement to service connection for a claimed mouth 
disorder, claimed as trench mouth or gingivitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating action by the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a cervical spine disorder, hearing loss, 
hypertension or a bowel disorder in service or for many years 
thereafter.  

2.  The currently demonstrated cervical spine degenerative 
changes, bilateral hearing loss, hypertension and bowel 
disorder manifested by antral gastritis and colon polyps are 
not shown to be due to any event or incident of service.  

3.  The veteran currently is not shown to have a throat 
disorder involving the vocal cords or laryngitis, 
hemorrhoids, head injury residuals, a sleep disorder or a 
mouth disorder manifested by trench mouth or gingivitis.  

4.  The currently demonstrated headaches are shown to have 
had their clinical onset after the veteran was injured in an 
automobile accident in 2000.  


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability manifested by 
degenerative changes is not shown to be due to disease or 
injury that was incurred in or aggravated by service; nor 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran's hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).  

3.  The veteran is not show to have a throat disability 
involving the vocal cords and laryngitis due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

4.  The veteran's disability manifested by hypertension is 
not due to disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

5.  The veteran is not shown to have a disability manifested 
by hemorrhoids due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

6.  The veteran's bowel disability manifested antral 
gastritis and colon polyps is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

7.  The veteran is not shown to have a head disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

8.  The veteran is not shown to have a disability manifested 
by headaches due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

9.  The veteran is not shown to have a disability manifested 
a sleep disorder with snoring due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

10.  The veteran is not shown to have a mouth disability 
manifested by trench mouth or gingivitis due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.381, 17.161 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in May, August, and September 2001 and 
April 2005, the RO informed the veteran that in order to 
establish service connection, there had to be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case and the Supplemental Statements of 
the Case also notified the veteran and his representative of 
the evidence which had been obtained in support of the 
veteran's appeal.  

In regard to VA's duty to assist the veteran, the Board is 
aware of the need to notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).  Although VA has failed to so notify the veteran in 
this case, such failure is of no force or effect.  

Where, as here, service connection is denied, no disability 
rating or effective date is assigned.  Therefore, there can 
be no possibility of any prejudice to the veteran.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims of service connection 
for a throat disorder; a sleep disorder; a mouth disorder; 
cervical spine disability; hearing loss disability; 
hypertension; hemorrhoids; bowel disease; the residuals of a 
head injury; and headaches.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as hypertension and 
sensorineural hearing loss, service connection may be 
presumed when such disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307.  


A.  Cervical Spine Disorder and the Residuals of a Head 
Injury

In September 1998, the RO denied the veteran's claims of 
service connection for disability of the cervical spine and 
for the residuals of a head injury.  The RO found that the 
claims were not well grounded under the law and regulations 
then in effect.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159(a) (1998).  

In October 1998, the veteran was notified of those decisions, 
as well as appellate rights; however, a notice of 
disagreement was not received with which to initiate an 
appeal.  Therefore, those decisions became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  

Thereafter, there was a significant change in the law.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

In part, that law eliminated the concept of a well-grounded 
claim and superseded the Court's decision in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
That decision had held that VA could not assist in the 
development of a claim that was not well grounded.  

That change in the law was applicable, in part, to claims 
that were finally denied during the period from July 14, 1999 
(the date of the Morton decision), to November 9, 2000.  
VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  

As such, the veteran's claims of service connection for 
cervical spine disability and the residuals of a head injury 
will be reviewed on a de novo basis.  


1.  Cervical Spine Disorder

The veteran contends that he has cervical spine disability as 
the result of a head and neck injury in service.  

The report of the veteran's service entrance examination is 
negative for any complaints or clinical findings of a head or 
neck injury.  

During service in December 1964, the veteran was involved in 
a fight and sustained a laceration on the back of his head.  
However, there was no evidence of a cervical spine injury.  

Indeed, during the remainder of the veteran's service and 
during his service separation examination, there were no 
complaints or clinical findings of a history of a cervical 
spine injury or the residuals thereof.  

A cervical spine disability was not clinically reported until 
January 1990, when the veteran was treated by C. W. McK., 
M.D., for complaints of diffuse, radiating neck pain.  

The diagnoses included those of questionable proximal 
radiculitis from the neck; and in May 1993, an MRI and X-rays 
revealed multiple level cervical spondylosis, i.e., 
osteoarthritis.  

Although subsequent evidence, such as the report of a July 
1998 VA examination, has shown the presence of degenerative 
changes, the Board no basis for relating the current cervical 
spine disability to any event in service.  

In fact, during treatment by C. W. McK., M.D. in February 
2000 and during VA outpatient treatment in November 2000 and 
January 2001, the health care providers strongly suggested 
that the veteran's cervical spine symptoms were due primarily 
to a motor vehicle accident in February 2000.  

In any event, the preponderance of the evidence is against 
the claim.  Therefore, service connection for a cervical 
spine disorder is not warranted.  


2.  Residuals of a Head Injury

During his service entrance examination, there were no 
complaints or clinical findings of a head injury or the 
residuals thereof.  

As noted, the veteran was hit in the back of his head in a 
fight during service.  However, there was no subsequent 
complaints or findings.  

Although the veteran complained of headaches in March and 
April 1965, they were associated with refractive error and 
difficulty reading rather than a head injury.  

Indeed, the veteran's service separation examination was 
negative for any complaints or clinical findings of the 
residuals of a head injury.  

Since the veteran's discharge from service, there have been 
no recorded complaints or findings referable to head injury 
residuals.  Absent competent evidence of current disability, 
service connection must be denied.  


B.  Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500 
(+15), 1000 (+10), 2000 (+10), 3000 (+10), or 4000 Hertz (+5) 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

However, the failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  A 
claimant may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. 
§ 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

At the time of the veteran's service entrance examination, 
his hearing acuity for the whispered voice was 15/15, 
bilaterally.  

There were no complaints or findings of decreased hearing 
acuity during service.  

Indeed, during an audiological evaluation performed in 
conjunction with the veteran's service separation 
examination, he demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
Not 
reported 
15 (20)
LEFT
-10(5)
-10(0)
-10(0)
Not 
reported
25(30)

(NOTE:  Prior to October 31, 1967, audiometric results were 
reported in American Standards Association (ASA) units.  
Those are the figures on the left of each column and are not 
in parentheses.  In 1967, those figures were converted to 
International Standard Organization (ISO) units which are in 
use today.  They are represented by the figures in 
parentheses.)  

Speech audiometry testing was not performed at the time of 
the separation examination.  

A hearing loss was not reported until many years after the 
veteran's separation from service.  In September 2001, 
audiologic testing at Smyth County Community Hospital 
confirmed the presence of mild to severe sensorineural 
hearing loss, bilaterally.  

Although the veteran is shown to meet the VA criteria for 
hearing loss disability, no evidentiary basis has been 
presented linking such disability to any event or incident of 
his period of active service.  

Absent competent evidence of a nexus, service connection for 
bilateral hearing disorder is not warranted.  


C.  The Throat Disorder

The report of the veteran's August 1963 service entrance 
examination is negative for any complaints or clinical 
findings of a throat disorder, including laryngitis or a 
disorder of the vocal cords.  

During service in January 1964, the veteran was treated for 
laryngitis, and in February 1965, he was treated for a cough 
and sorethroat.  

However, there is no competent evidence on file that such 
disorders were productive of any residual disability.  
Indeed, the report of the veteran's service separation 
examination is negative for any complaints or clinical 
findings of a throat disorder, including laryngitis or a 
disorder of the vocal cords.  

Since service, there has been no diagnosis of a throat 
disorder including laryngitis or a problem with the vocal 
cords.  

Absent evidence of current disability, service connection for 
a throat disorder must be denied.  


D.  Hypertension

The veteran's service medical records are completely negative 
for any complaints or findings of high blood pressure or 
hypertension.  Indeed, during the veteran's service entrance 
and separation examinations, the veteran responded in the 
negative, when asked if he then had, or had ever had, high or 
low blood pressure.  At that time, his blood pressure 
readings were 126/74 and 112/78, respectively.  

The veteran's hypertension was first clinically demonstrated 
during VA treatment in 1999.  In May that year his blood 
pressure was 177/98.  However, there is no competent evidence 
of a nexus between the veteran's hypertension and any event 
or incident of service.  

Absent competent evidence of a nexus, service connection for 
hypertension must be denied.  

In June 2001, the veteran raised contentions to the effect 
that his hypertension was caused or aggravated by the claimed 
head and neck disorders.  Consequently, he has suggested that 
service connection should be granted on a secondary basis.  
38 C.F.R. § 3.310(a).  Given the action taken hereinabove, no 
discussion of secondary service connection is indicated.  


E.  Hemorrhoids

During his service entrance and separation examinations, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, piles or rectal disease.  Both 
examiners reported that the veteran had hemorrhoids.  

To that extent, the veteran was not in sound physical 
condition at the time of his entry in service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  

The question, then, is whether the veteran's hemorrhoids were 
aggravated by service.  That is, was there an increase in 
disability during service which was not due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

In this case, the only evidence of hemorrhoids associated 
with service is that recorded on the veteran's entrance and 
separation examinations.  Although the extent of the 
veteran's hemorrhoids at the time of his entry in service was 
not indicated, they were found to be productive of no more 
than occasional trouble at the time of his separation from 
service.  

During VA treatment in September 1999, it was noted that the 
veteran had a 10 year history of anusitis manifested by 
chronic anal inflammation.  On examination, the veteran's 
anusitis was no more than mild in degree.  

Despite such findings, however, there was no report of 
hemorrhoids.  Indeed, since the veteran's discharge from 
service, the competent evidence of record has been negative 
for any report of hemorrhoids.  

Absent competent evidence of current disability, service 
connection for the claimed hemorrhoids must be denied.  


F.  Bowel Disorder

The report of the veteran's service entrance examination is 
negative for any complaints or clinical findings of 
gastrointestinal disability.  

During service in June 1964, the veteran complained of a 
tender lower abdomen and flank and of a bloated abdomen.  It 
was noted that he experienced no nausea, vomiting or 
diarrhea, and the diagnosis was that of strained abdominal 
muscle.  

In March 1965, during service, the veteran was also treated 
for stomach cramps.  

The veteran's service medical records, including the report 
of his service separation examination, are negative for any 
complaints or findings of identifiable gastrointestinal 
disability.  

Antral gastritis and colon polyps were first clinically 
reported in connection with VA treatment in September 1999.  
However, there is no competent evidence of linking any 
current disability to any event or incident of the veteran's 
period of active service.  

Absent competent evidence of current disability, service 
connection for hemorrhoids must be denied.  


G.  Headaches

During the veteran's service entrance examination, there were 
no complaints or clinical findings of headaches.  Indeed, his 
neurologic processes were found to be normal.  

Parenthetically, it should be noted that the veteran's visual 
acuity was 20/20, bilaterally for distant vision and J-1, 
bilaterally for near vision.  

As noted, in December 1964, the veteran hit the back of his 
head in a fight.  However, there were no recorded complaints 
of associated headaches.  

In March and April 1965, the veteran complained of headaches 
when reading.  His visual acuity had declined to 20/25, 
bilaterally, correctable to 20/20, bilaterally; and the 
impression was that of myopia.  

Those findings were confirmed during his service separation 
examination; however, there were no complaints or clinical 
findings of headaches.  

There were no further recorded complaints or headaches until 
February 2000, when the veteran was involved in a motor 
vehicle accident.  During VA treatment in August 2000 and 
February 2001, the veteran complained of having constant 
headaches.  

Absent competent evidence of a nexus or credible evidence of 
continuing symptomatology since service, the veteran's claim 
of service connection for headaches must be denied.  



H.  The Sleep Disorder

The veteran's service medical records are completely negative 
for any complaints or clinical findings of a sleep disorder 
or snoring.  

Such problems were not clinically noted until September 1999 
and August 2000, when the veteran was treated by VA, in part, 
for complaints of sleep difficulty, daytime fatigue and 
excessive snoring.  

However, the record is negative for any identifiable sleep 
disorder that can be associated with his complaints.  

Absent competent evidence of current disability, service 
connection is not warranted.  


J.  Mouth Disorder

The veteran seeks service connection for a mouth disorder, 
claimed as trench mouth and gingivitis.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161. See 38 C.F.R. §§ 3.381, 
17.161.  

Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  Simington v. West, 11 Vet. App. 41, 42 (1998).  

Gingivitis is a form of periodontal disease.  DORLAND'S at 
690, 691 (28th ed. 1994).  Trench mouth is a form of 
gingivitis.  DORLAND'S at 1059.  

Under 38 C.F.R. § 17.161(b)(2), veterans who have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.  

These disabilities consist of chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 38 C.F.R. 4.150, Diagnostic Codes 9900- 
9916 (2005).  

During his service entrance examination, the veteran 
responded in the affirmative when asked if he then had, or 
had ever had, severe tooth or gum trouble.  However, an 
examination was negative for clinical findings or any 
disability of the mouth or dental structures.  Indeed, a 
dental evaluation revealed that he was acceptable for entry 
into service.  

On at least two occasions during service, the veteran 
received treatment for gingivitis.  During his separation 
examination, he again responded in the affirmative when asked 
if he then had, or had ever had, severe tooth or gum trouble.  
In fact, during his separation examination, it was noted that 
he had had trench mouth and gingivitis prior to service, but 
that it had been treated and had healed.  

The veteran states that, since service, he has had continuing 
problems with a dental condition.  However, he has submitted 
no competent evidence to show that he currently has a mouth 
disorder manifested by gingivitis or trench mouth.  Absent 
competent evidence of current disability, service connection 
for a mouth disorder must be denied.  


ORDER

Service connection for cervical spine disorder is denied.  

Service connection for hearing loss disorder is denied.  

Service connection for a throat disorder, claimed as 
involving the vocal cords and laryngitis, is denied.  

Service connection for hypertension is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a bowel disorder is denied.  

Service connection for the residuals of a head injury is 
denied.  

Service connection for headaches is denied.  

Service connection for a sleep disorder with snoring is 
denied.  

Service connection for a mouth disorder, claimed as 
gingivitis and trench mouth, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


